Title: To Thomas Jefferson from Sylvanus Bourne, 8 May 1801
From: Bourne, Sylvanus
To: Jefferson, Thomas


               
                  Sir
                  Amsterdam May 8h 1801
               
               By Mr. Polanen who returns to his residence as Minister from this Country to ours, I take the liberty to convey to you my regret in finding that the Memorial I caused to be presented to Congress in course of last Session had not met with the desired Success, which (from the expressions made use of in the report of the Committee on that Subject) I am induced to think was rejected from a missapprehension on the part of Govt of the nature & object of the Memorial, as it was Stated by said report to be a petition for annexing a Salary to our Consular appointments but on reference to the Letters & papers accompanying the memorial &c. it will be seen that the mode of Compensation was left entirely to the wisdom of Congress—& that the allowance of a Consular fee on Vessells according to tonnage in adition to existing fees was expected instead of a direct Stipend from the public Chest.
               It is most assuredly a very great injury to our Consuls residing abroad that by the operation of the arbitrary doctrines of GB in regard to neutral rights that our Consuls should be considered by their mere residence in a country happening to be at war with that to have forfeited their rights & privileges as Citizens of the U States & it appears but reasonable & just that if our Govt does not protect or sustain that right that it should grant something in equivalent therefor—
               I have had the honor heretofor of conversing with you on this Subject, & I feel every confidence in your disposition duly to appreciate every argument which the peculiarity of our Situation naturally suggests for having more ample provision made for their Consular Establishment & that you will have the goodness to recommend it to Legislative Contemplation at the next Session of Govt.
               I must beg leave to refer you to Mr. Polanen for information on the present State of European Politicks which bear in this moment a very uncertain & problematical Complexion.
               I am with the greatest Respect yr. ob Servt—
               
                  
                     Sylvanus Bourne
                  
               
            